                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 16, 2020
BY ECF

The Honorable Katharine H. Parker
                                                                                              01/16/2020
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Ana Maria Vasquez, 19 Cr. 612 (ER)

                                                                                             01/16/2020
Dear Judge Parker:

        The Government respectfully submits this joint letter regarding the defendant’s plea in the
above-captioned matter, in response to the Court’s order dated January 16, 2020. (Dkt. 19.) The
parties have conferred and agree that they do not believe a new plea conference is required under
Federal Rule of Criminal Procedure 11(b), in light of the record of the January 14, 2020 plea
conference. However, the parties would prefer that the Court advise the defendant of the error in the
January 14, 2020 plea conference in person during the conference currently scheduled for January 16,
2020 at 12:30 p.m., in an abundance of caution.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for
                                                      the Southern District of New York

                                                  By: _______________________
                                                      Juliana N. Murray
                                                      Assistant United States Attorney
                                                      (212) 637-2314

cc: Geoffrey St. Andrew Stewart, Esq. (via ECF)
